          Case 1:19-cv-04799-ALC Document 34 Filed 02/26/20 Page 1 of 1


                                                               Hogan Lovells US LLP
                                                               390 Madison Avenue
                                                               New York, NY 10017
                                                               T +1 212 918 3000
                                                               F +1 212 918 3100
                                                               www.hoganlovells.com




February 26, 2020

Hon. Andrew L. Carter, Jr.
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Lovati, et al. v. Petróleos de Venezuela, S.A.
       S.D.N.Y. Docket No. 1:19-cv-04799-DAB

Dear Judge Carter:

This firm represents defendant Petróleos de Venezuela, S.A. (“PDVSA”) in the above-referenced
action. We write in response to the letter from counsel for plaintiffs Sergio Lovati, Rudi Lovati,
Alessandra Sarago Lovati and Alessandra Lovati (together, “Plaintiffs”) dated February 20, 2020
(Dkt. No. 33).

Contrary to Plaintiffs’ assertion, the three cases referenced in Plaintiffs’ letter are completely
unrelated to this case. Those cases arise from different debt instruments from those at issue in this
case and seek different relief under different circumstances. Specifically, none of those cases affect
PDVSA’s pending motion to dismiss, which seeks dismissal on the grounds that (1) the debt
instruments at issue expressly prohibit this suit, and (2) Plaintiffs’ demand for future damages is
premature.

If the Court is inclined to schedule oral argument on PDVSA”s motion, we would welcome the
opportunity to further address these issues at that time.

Respectfully yours,
/s/ Robin L. Muir
Robin L. Muir

Senior Associate
robin.muir@hoganlovells.com
D 212 918 3264

cc:    All Counsel of Record (via ECF)
